Citation Nr: 9928032	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for migraine, currently 
rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO granted service connection for 
migraine headaches and assigned a 10 percent evaluation.  The 
RO issued a statement of the case in September 1995.  In 
October 1995 the veteran appealed the RO's decision and 
asserted entitlement to a 100 percent evaluation for his 
migraine headaches and submitted private treatment medical 
records. Also, in October 1995 a VA compensation examination 
was conducted.  In June 1996 the RO issued a supplemental 
statement of the case.

The veteran submitted a statement in March 1997 indicating 
that his headaches had gotten worse.  In April 1999, the RO 
granted a higher evaluation of 30 percent for the veteran's 
service-connected migraine headaches.  A supplemental 
statement of the case was issued in May 1999.  The veteran's 
October 1995 appeal to the Board remains outstanding and is 
addressed in the remand portion of the decision.

The Board notes that the veteran's claim is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim, which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also notes that 
VA is under a duty to assist the veteran in further 
development of the claim when the veteran submits a well-
grounded claim as mandated by 38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottviet v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a) (1998).  

The Board notes that the statements submitted by the veteran 
seem to argue for entitlement to a total disability rating 
for compensation based on unemployability.  Total disability 
(TDIU) ratings for compensation may be assigned, where  the 
schedular rating is less than total, when the veteran is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability.  On remand the RO should make a 
determination as to the veteran's employability.  See 
38 C.F.R. § 4.16 (1998).


REMAND

The veteran has the right to submit additional evidence and 
argument on matters that the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran underwent a VA compensation 
examination in October 1995 as a result of his request for an 
increased evaluation for his service-connected migraines, 
evaluated at 10 percent.  The diagnosis was chronic tension 
headaches.  The examiner noted that the veteran claimed 
chronic headaches during all waking hours preventing him from 
performing his duties as a postman.  

The veteran was treated for headaches at a neurological 
clinic in Texas.  In the treating physician's January 1996 
follow-up examination report, it was noted that the veteran's 
headaches occur approximately four to five days a week and 
are associated with photophobia and nausea.  It was further 
noted that the veteran's employer relieved him of outdoor 
duty and no reassignment has been made.

In a March 1996 follow-up report, the veteran's treating 
physician noted that even though the veteran had taken 
various prescribed medications, there was no improvement in 
his headaches.  Also, in a March 1996 note, the treating 
physician noted that he has asked another physician for a 
second neurological opinion on the veteran's migraine 
headaches.

In a July 1996 statement the veteran wrote that his headaches 
have continued and that his treating physician recommended 
that he get a second medical opinion because of his 
headaches.  The file contains no evidence that a second 
opinion was rendered.  On remand the RO should determine 
whether a second opinion concerning the veteran's headaches 
was rendered.

In December 1996 the veteran's treating physician noted that 
the veteran's headaches improved over the past several months 
and that the veteran may go 3 to 4 days without a headache.  
He noted that the veteran no longer has nausea or particular 
photophobia.  He also noted the veteran felt that he could 
return to work as a postman.

In a March 1997 statement the veteran noted that he was still 
having "painful, chronic headaches."  He said the headaches 
occur often and are worsened by extreme sunlight and intense 
heat.  He indicated present treatment by his treating 
physician.  He also noted that his employment was not 
guaranteed because of the frequency of  his headaches.  The 
file contains no record of the veteran's treatment after 
December 1996.  On remand the RO is requested to obtain all 
medical records of treatment of the veteran's headache 
condition from 1996 to the present.

In April 1999 the RO increased the veteran's disability 
rating for service-connected migraine headaches from 10 
percent to 30 percent.


Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
places and approximate dates of treatment 
for all medical health care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated or evaluated his service-
connected migraine headaches.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should contact the veteran and 
request that he provide approximate dates 
of leave from employment due to his 
migraine headaches.  After obtaining any 
necessary authorization or releases, the 
RO should request and associate with the 
claims file legible copies of the 
veteran's employment leave record for 
time-off due to his migraine headaches.  
The veteran should be provided the 
opportunity to present any additional 
arguments or evidence in support of his 
claim.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current severity of the 
veteran's migraine headaches.  See 
38 C.F.R. § 3.327(a) (1998).

The claims file, copies of the criteria 
for rating migraine headaches and 
extraschedular evaluation under the 
provision of 38 C.F.R. § 3.321(b)(1), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examination report must be annotated in 
this regard.  




The examiner should provide answers to 
the following questions in the 
examination report: 

(1) What are the current symptoms of the 
veteran's migraine headaches?;

(2) What is the frequency of any 
prostrating attacks?; and, 

(3) What activity does any such 
prostrating attacks or symptoms such 
as nausea, photophobia, or dizziness 
affect?  (Note: If a neurological 
screening (through MRI or 
electroencephalograph), to determine 
possible causes of any limitation of 
activity, cannot be performed for 
medical or other reasons, the 
examiner should provide an estimation 
of the veteran's level of activity 
based upon the examination.  The 
examiner should opine as to the 
effect of the service-connected 
migraine headaches on the veteran's 
ability to obtain and retain a 
substantially gainful occupation, and 
whether the veteran has in fact been 
rendered unemployable due to his 
headaches.

If necessary, any special studies should 
be conducted.  Any opinion(s) expressed 
as to the severity of the  veteran's 
migraine headaches should be accompanied 
by a complete rationale.  



4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for migraine 
headaches and entitlement to TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the  veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


